Citation Nr: 0637714	
Decision Date: 12/04/06    Archive Date: 12/12/06

DOCKET NO.  03-00 370	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Entitlement to a compensable rating for service-connected 
gastrointestinal disorder prior to January 7, 2004.  

2.  Entitlement to a rating in excess of 10 percent for 
service-connected gastrointestinal disorder from January 7, 
2004.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Mark Vichich, Associate Counsel



INTRODUCTION

The veteran served on active duty from November 1944 to July 
1946, and from January 1951 to August 1952.

This matter comes before the Board of Veterans' Appeals 
(Board) following a Board remand of April 2004.  This matter 
was originally on appeal from a September 2002 rating 
decision of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Detroit, Michigan.  

The veteran's claim for an increased rating was received on 
March 8, 2002.  In the September 2002 rating decision, the RO 
continued the non-compensable rating.  In a rating decision 
dated in July 2006, the RO granted a 10 percent rating, 
effective January 7, 2004.  The issues have been phrased 
accordingly.


FINDINGS OF FACT

1.  The veteran has been notified of the evidence necessary 
to substantiate his claim, and all relevant evidence 
necessary for an equitable disposition of this appeal has 
been obtained.  

2.  The medical evidence shows that prior to January 7, 2004, 
the veteran had frequent episodes of bowel disturbance with 
abdominal distress.  

3.  The medical evidence shows that beginning January 7, 
2004, the veteran has had more or less constant abdominal 
pain, and has received treatment for diarrhea and 
constipation on numerous occasions.






CONCLUSIONS OF LAW

1.  Prior to January 7, 2004, the schedular criteria for a 
disability rating of 10 percent for service-connected 
gastrointestinal disorder have been met.  38 U.S.C.A. §§ 
1155, 5107 (West 2002); 38 C.F.R. §§ 4.1-4.14, 4.114, 
Diagnostic Code 9499-7319 (2006).     

2.  Beginning January 7, 2004, the schedular criteria for a 
disability rating of 30 percent for service-connected 
gastrointestinal disorder have been approximated.  38 
U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1-4.14, 
4.114, Diagnostic Code 9499-7319 (2006).  
 

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 and Board Remand

The Veterans Claims Assistance Act of 2000, Pub. L. No. 106-
475, 114 Stat. 2096 (2000) (VCAA) redefines the obligations 
of VA with respect to the duty to assist and includes an 
enhanced duty to notify a claimant as to the information and 
medical or lay evidence necessary to substantiate a claim for 
VA benefits.  38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 
2005); 38 C.F.R. § 3.159 (2006).  VA is required to provide 
the claimant with notice of what information or evidence is 
to be provided by the Secretary and what information or 
evidence is to be provided by the claimant with respect to 
the information and evidence necessary to substantiate the 
claim for VA benefits.  Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002).  VA is also required to request that the 
claimant provide any evidence in the claimant's possession 
that pertains to the claim.  38 C.F.R. § 3.159(b) (2006).  
VCAA notice must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim.  Pelegrini v. Principi, 18 Vet. App. 112, 120 
(2004).    

During the course of this appeal, the Court of Appeals for 
Veterans Claims (Court) held that VCAA notice requirements of 
38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2005) and 38 C.F.R. 
§ 3.159(b) (2006) apply to all five elements of a "service 
connection" claim.  Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  These five elements include (1) veteran 
status; (2) existence of a disability; (3) a connection 
between the veteran's service and the disability; (4) degree 
of disability; and (5) effective date of the disability.  Id.  
Thus, upon receipt of an application for a service connection 
claim, section 5103(a) and § 3.159(b) require VA to review 
the information and the evidence presented with the claim and 
to provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Id.  This includes notice that a disability rating and an 
effective date for the award of benefits will be assigned if 
service connection is awarded.  Id.  

The Board finds that the requirements of the VCAA have been 
met and that VA has no further duty prior to Board 
adjudication.  In response to the Board's remand of April 
2004, the Appeals Management Center (AMC) provided notice to 
the veteran in correspondence dated in January 2005.  In that 
letter, the AMC advised the veteran of what the evidence must 
show to establish entitlement to an increased rating for his 
service-connected gastrointestinal disorder.  The RO advised 
the veteran of VA's duties under the VCAA and the delegation 
of responsibility between VA and the veteran in procuring the 
evidence relevant to the claim, including which portion of 
the information and evidence necessary to substantiate the 
claim was to be provided by the veteran and which portion VA 
would attempt to obtain on behalf of the veteran.  
Quartuccio, 16 Vet. App. at 187.  Finally, the AMC requested 
that the veteran send any evidence in his possession that 
pertained to the claim.

In correspondence dated in August 2006, the AMC informed the 
veteran that when service connection is granted, a disability 
rating and effective date of the award is assigned.  The RO 
also explained how the disability rating and effective date 
is to be determined.  The Board finds that in issuing this 
letter, the RO has satisfied the requirements of 
Dingess/Hartman.

In regard to VA's duty to assist, the Board notes that the RO 
obtained private and VA medical records as the veteran 
requested.  The RO also provided the veteran with two VA 
examinations for the purpose of evaluating the severity of 
his service-connected gastrointestinal disorder.  The second 
of the two VA examinations was conducted in March 2005 in 
response to the Board's remand for a contemporaneous 
examination.  The veteran has not made the RO or the Board 
aware of any other evidence relevant to his appeal and no 
further development is required to comply with the duty to 
assist the veteran in developing the facts pertinent to his 
claim.  Further, the Board finds that the Board's remand 
directives have been satisfied.  Accordingly, the Board will 
proceed with appellate review.

Evidence

In a treatment record from the VA Medical Center (VAMC) in 
West Palm Beach, dated in January 2001, Dr. J.T. reported 
that the veteran presented with complaints of nausea and 
abdominal discomfort.  According to the report, the veteran 
reported that the symptoms had been present for 25-30 years, 
but that they had increased in the past two weeks.  Dr. 
J.T.'s assessment was abdominal discomfort of unclear 
etiology.  Treatment records from the West Palm Beach VAMC 
reflected several other visits for similar complaints through 
November 2001.

In a VA examination report, dated in July 2002, Dr. F.K. 
reported the following.  The veteran complained of daily 
nausea that often prevented him from eating breakfast.  The 
veteran reported vomiting once a month, but denied vomiting 
blood or significant weight loss.  On examination the veteran 
also reported constipation and diarrhea.  The abdomen was 
soft, nontender, and without masses or organomegaly.  
Laboratory data showed that the esophagus was slightly 
displaced to the right and posteriorly in the lower portion.  
This was associated with large paraesophageal hiatal hernia.  
Serum electrolytes, blood urea nitrogen, creatinine, random 
glucose, and liver function tests were all within normal 
limits.  A complete blood count (CBC) showed minimally 
reduced hemoglobin at 13.3 percent.  Dr. F.K. also noted a 
psychogenic gastrointestinal disorder by history.

In a VA gastroenterology note, dated in March 2003, Dr. J.R. 
reported that the veteran had an esophagogastroduodenoscopy 
and colonoscopy that revealed the following.  The veteran had 
a tortuous esophagus consistent with presbyesophagus.  The 
gastroesophageal junctions appeared narrowed.  There was a 
large sliding and a paraesophageal hernia.  The stomach was 
normal appearing and there were small diverticula seen in the 
sigmoid colon.  

Records from William Beaumont Hospital showed that the 
veteran presented to the emergency room in January 2004 with 
nausea but no abdominal pain.  The examiner's clinical 
impression was acute gastritis and vomiting.  Another record 
of emergency treatment from William Beaumont Hospital, dated 
in April 2004, showed that the veteran reported with 
abdominal pain associated with nausea.  The examiner's 
impression was probable renal colitis.  A third record of 
emergency treatment from William Beaumont Hospital, dated in 
April 2004, showed that the veteran presented with complaints 
of weakness and nausea.  The examiner's clinical impression 
was vasovagal episode.  

In a VA radiology report, dated in August 2004, Dr. P.S. 
reported that a modified esophagram examination revealed a 
large paraesophageal hiatal hernia on the left side 
containing almost a portion of the fundus of the stomach.  

Records from Henry Ford Medical Center (Henry Ford) from 
April 2004 through December 2004 showed that the veteran 
received treatment for abdominal pain and nausea on several 
occasions.  Clinical impressions were listed as abdominal 
pain of unknown cause, viral gastroenteritis, mild nausea, 
and vomiting.  The Henry Ford treatment records were negative 
for complaints of diarrhea or constipation.  In a radiology 
report from Henry Ford, dated in November 2004, Dr. M.B. 
reported that there was no significant abnormality of the 
abdomen and no radiographic evidence of adynamic ileus.  Dr. 
M.B. again noted the presence of a large fixed hiatal hernia.

In a VA gastroenterology treatment note, dated in December 
2004, Dr. N.U. reported that the veteran presented with 
complaints of irregular bowel movements, nausea, flatus, 
constipation, diarrhea, dysphagia (difficulty swallowing) and 
intermittent vomiting.  Dr. N.U. concluded that most of the 
veteran's abdominal symptoms were due to his irritable bowel 
syndrome.  Dr. N.U. stated that the nausea and dysphagia were 
likely due to age related gastroesophageal motility disorder 
and large paraesophageal hiatal hernia. 

In a VA examination report, dated in March 2005, Dr. S.R. 
reported that the veteran complained of gastritis, abdominal 
cramps, diarrhea, constipation and heartburn that had 
occurred intermittently since 1951.  Constipation occurred 2-
3 times a month (no bowel movement for 3-4 days).  The 
veteran also reported daily nausea and bloating with vomiting 
approximately once per month.  The veteran reported that the 
heartburn occurred 3-4 times per week.  The veteran denied 
hematemesis (vomiting of blood).  

Dr. S.R. noted previously conducted tests as shown in the 
claims file.  Dr. S.R. noted the endoscopy from March 2003, 
which revealed normal appearing hypopharynx and stomach, but 
showed a sliding hiatal hernia.  The endoscopy also showed a 
small healing ulcer in duodenal bulb.  A modified esophogram 
done in August 2004 showed large paraesophageal hiatal hernia 
on the left side containing almost a portion of the fundus of 
the stomach.  There was also minimal narrowing of the lumen 
of the esophagus.  A colonoscopy done in March 2003 showed 
small diverticulum in sigmoid colon.  The veteran had not had 
any colon or intestine surgeries, but he did have an 
appendicectomy and left hernia surgery.  

On physical examination, Dr. S.R. reported that the veteran 
had lost 10 pounds in the last year and currently weighed 151 
pounds.  The examination was negative for obvious nutritional 
deficiencies, paleness, or jaundice.  An examination of the 
abdomen was negative for hepatosplenomegaly, engorged veins, 
ascites, or masses.    

Dr. S.R. stated that the diarrhea and constipation were 
associated with abdominal cramps.  Dr. S.R. diagnosed large 
paraesophageal hiatal hernia (severe), acid reflux disease by 
history of moderate degree, and irritable bowel syndrome by 
history of moderate degree.

Records from Oakland Medical Center showed that the veteran 
reported for treatment multiple times between June 2005 and 
October 2005 for chronic nausea.  The examiner reported that 
the nausea was most likely anxiety related.  

In VAMC treatment record from the Detroit VAMC, dated in June 
2005, Dr. N.U. stated that the veteran presented with 
complaints of persistent nausea.  Dr. N.U. noted that the 
veteran had previously complained of dysphagia from his 
hiatal hernia, but that those symptoms had now improved.  The 
veteran also reported constipation and occasional loose 
stools.  Dr. N.U. stated that the nausea was probably 
secondary to the veteran's large paraesophageal hernia.  

In a VA medical opinion, dated in February 2006, Dr. S.R. 
stated that he had reviewed the claims file and his previous 
examination report of March 2005.  Dr. S.R. stated that in 
his opinion, the veteran's current gastrointestinal problems, 
such as gastroesophageal reflux disease (GERD) and irritable 
bowel syndrome were likely related to his active service.  
Dr. S.R. stated, however, that the large paraesophageal 
hiatal hernia was not likely related to service or the 
veteran's service-connected disabilities.

In a statement dated in September 2006, the veteran reported 
"constant horrible stomach suffering daily."  The veteran 
also reported the inability to drink water without vomiting.  
The veteran also reported that because he was unable to hold 
down foods, his weight dropped to under 140 pounds.  The 
veteran reported that in May 2006, his stomach hurt so bad 
that his daughter had to take him to the hospital.  The 
veteran expressed frustration at the inability of the medical 
staff to provide relief.  The veteran said that both VAMC and 
private physicians had given up on him.  

In a VAMC Detroit treatment record, dated in November 2005, 
Dr. B.B. reported that the veteran presented with complaints 
of persistent nausea.  In a treatment record dated in May 
2006, Dr. B.B. reported that the veteran presented with 
complaints of "stomach pain" and nausea.  In a record dated 
in September 2006, A.G., Registered Nurse (RN), stated that 
the veteran denied abdominal pain at that time.  

Legal Criteria and Analysis

Disability ratings are determined by applying the criteria 
set forth in VA's Schedule for Rating Disabilities, which is 
based on the average impairment of earning capacity.  38 
U.S.C.A. § 1155 (West 2002 & Supp. 2005); 38 C.F.R. § 4.1 
(2006).  Where an increase in an existing disability rating 
based on established entitlement to compensation is at issue, 
the present level of disability is the primary concern.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  If two 
evaluations are potentially applicable, the higher evaluation 
will be assigned if the disability picture more nearly 
approximates the criteria required for that rating; otherwise 
the lower evaluation will be assigned.  38 C.F.R. § 4.7 
(2006).  All benefit of the doubt will be resolved in the 
veteran's favor.  38 C.F.R. § 4.3 (2006).

The veteran's gastrointestinal disorder is currently rated by 
analogy to irritable colon syndrome pursuant to Diagnostic 
Code 9499-7319.  38 C.F.R. § 4.114, Diagnostic Code 7319 
(2006).  When an unlisted disease is encountered, rating by 
analogy is permitted pursuant to 38 C.F.R. § 4.21 (2006).  In 
such a situation, the veteran is rated under a closely 
related disease or injury in which not only the functions 
affected, but also the anatomical localization and 
symptomatology are closely analogous.  Id.  

When an unlisted disease, injury, or residual condition is 
encountered, requiring rating by analogy, the diagnostic code 
number will be "built-up" as follows: The first 2 digits 
will be selected from that part of the schedule most closely 
identifying the part or system of the body involved; the last 
2 digits will be "99" for all unlisted conditions.  
Hyphenated diagnostic codes, such as that employed here, are 
used when a rating pursuant to one diagnostic code requires 
use of an additional diagnostic code to identify the basis 
for the evaluation assigned.  38 C.F.R. § 4.27 (2006).  If 
the rating is determined on the basis of residual conditions, 
the number appropriate to the residual condition will be 
added, preceded by a hyphen.  Id.    

Diagnostic Code 7319 is assigned for irritable colon 
syndrome.  38 C.F.R. § 4.114, Diagnostic Code 7319 (2006).  
Under that code, a rating of 10 percent is assigned for 
moderate irritable colon syndrome with frequent episodes of 
bowel disturbance with abdominal distress.  Id.  A rating of 
30 percent is assigned for severe irritable colon syndrome 
with diarrhea, or alternating diarrhea and constipation, with 
more or less constant abdominal distress.  Id.  

For the period prior to January 7, 2004, the Board finds that 
the medical evidence shows symptoms more closely associated 
with the criteria for moderate irritable colon syndrome.  The 
evidence clearly shows that prior to January 7, 2004, the 
veteran suffered from consistent episodes of bowel 
disturbance with abdominal distress.  It is difficult, 
however, to determine the frequency of such episodes.  It is 
unlikely that each episode required treatment from a 
physician, and thus, a medical record will not exist for each 
episode.  The medical records prior to January 7, 2004 do 
show, however, periodic treatment for such symptoms.  
Moreover, the records reflect the veteran's complaints that 
he experienced nausea daily and vomiting once a month.  
Finally, records after January 7, 2004 continue to show 
similar complaints.  In light of these complaints as 
documented in the medical records, and the course of the 
veteran's disability as a whole, the Board finds that the 
evidence supports a rating of 10 percent for the period prior 
to January 7, 2004.

For the period after January 7, 2004, the Board finds that 
the medical evidence shows symptoms more closely associated 
with the criteria for severe irritable colon syndrome.  
Regarding the requirement of abdominal distress that is 
"more or less constant," the Board concludes that the 
evidence supports such a finding.  The Board is mindful that 
the medical records reflect persistent complaints of nausea, 
but only occasional complaints of abdominal distress.  The 
Board also recognizes that the nausea symptoms have been 
attributed to the non-service-connected hiatal hernia.  
Nonetheless, the Board finds the evidence that the veteran 
experiences more or less constant abdominal distress due to 
the service-connected gastrointestinal disorder to be 
persuasive for two reasons.

First, although nausea is clearly the veteran's most 
frequently reported symptom, complaints of "abdominal pain" 
or "abdominal cramps" are documented numerous times in 
records of treatment throughout the course of the appeal, 
especially after January 7, 2004.  Within one year after that 
date, the veteran visited both William Beaumont Hospital and 
Henry Ford on multiple occasions.  Second, it is difficult to 
determine whether the veteran's reported symptoms are more 
related to the hernia, the irritable colon syndrome, or GERD.  
The veteran explained in his September 2006 statement that he 
experienced "constant horrible stomach suffering daily."  
Then he went on to describe the "horrible stomach 
suffering" as both abdominal pains and nausea.  Based on the 
recorded instances of abdominal pain, and the veteran's 
description of his pain and nausea, the Board finds that the 
veteran has symptoms of "more or less constant abdominal 
distress."  

The Board also finds that the veteran experiences diarrhea, 
or alternating diarrhea and constipation.  Once again, the 
chief complaint as reflected in the medical records is 
persistent nausea.  The records, however, do reflect numerous 
complaints of diarrhea and constipation.  Although these 
symptoms do not appear to be as severe as the veteran's 
nausea and abdominal distress (there is no record of 
emergency treatment for such symptoms), the ratings criteria 
do not specify a minimal level of severity needed for the 
higher rating.  The Board finds that in light of the 
veteran's persistent complaints associated with 
gastrointestinal disorders, the documentation of complaints 
of diarrhea and constipation on numerous occasions, and the 
increased frequency of these complaints after the initial 
visit the William Beaumont Hospital in January 2004, a rating 
of 30 percent for severe irritable colon disorder is granted, 
effective January 7, 2004.

The Board has considered other potentially applicable 
diagnostic codes, but declines to grant a rating in excess of 
30 percent under any one of them.  The Board considered the 
criteria for adhesions of the peritoneum, ulcerative colitis, 
and diverticulitis - Diagnostic Codes 7301, 7323, and 7327 
respectively.  See 38 C.F.R. § 4.114, Diagnostic Codes 7301, 
7323, and 7327 (2006).  The evidence, however, does not show 
more than considerable or moderately severe impairment to 
health such as that contemplated by ratings higher than 30 
percent under the criteria.  For example, the veteran's 
disorder is not manifested by symptoms such as malnutrition 
or anemia, as contemplated by Diagnostic Code 7323, or a 
perforated ulcer, as contemplated by Diagnostic Code 7301.  
To the extent that the veteran exhibits other symptoms, such 
as dysphagia, that would warrant a separate or higher rating 
under the Schedule of Ratings for the Digestive System, those 
have been associated with his paraesophageal hiatal hernia, 
which is not related to his service-connected 
gastrointestinal condition.

Lastly, the Board notes that there is no evidence of record 
that the veteran's service-connected gastrointestinal 
disorder causes marked interference with employment (i.e., 
beyond that already contemplated in the assigned evaluation), 
or necessitated any frequent period of hospitalization, such 
that application of the regular schedular standards is 
rendered impracticable.  The Board emphasizes that the 
percentage ratings assigned by the VA Schedule for Rating 
Disabilities represent the average impairment in earning 
capacity resulting from a service-connected disability.  38 
C.F.R. § 4.1 (2006).  In the instant case, to the extent that 
the veteran's service-connected gastrointestinal disorder 
interferes with his employability, the currently assigned 
rating adequately contemplates such interference, and there 
is no evidentiary basis in the record for a higher rating on 
an extraschedular basis.  Hence, the Board is not required to 
remand this matter to the RO for the procedural actions 
outlined in 38 C.F.R. § 3.321(b)(1) (2006) for assignment of 
an extraschedular evaluation.  Bagwell v. Brown, 9 Vet. App. 
337, 338-39 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 
(1996).


ORDER

1.  Entitlement to a 10 percent rating for service-connected 
gastrointestinal disorder, prior to January 7, 2004, is 
granted.  

2.  Entitlement to a rating of 30 percent for service-
connected gastrointestinal disorder, beginning January 7, 
2004, is granted.  


____________________________________________
John E. Ormond, Jr.
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


